 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY S. HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00008 GEB
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   DEREK BLUFORD,                                     DATE: December 13, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on December 13, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 February 28, 2020, and to exclude time between December 13, 2019, and February 28, 2020, under

23 Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has produced discovery in this case, including over 4000 pages

26          of reports of interview, bank records, court documents, and other evidence obtained in this

27          investigation. Additionally, the government has represented that more discovery may be

28          forthcoming.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant desires additional time to review this discovery, discuss the

 2          evidence with Mr. Bluford, including as it relates to potential defenses as well as potential

 3          resolution options, and to conduct fact investigation and legal research that affects both

 4          preparation for trial as well as potential resolution. Additionally, the parties have met and

 5          conferred, discussions which have led to additional points of factual and legal research. Further,

 6          counsel is still in the process of obtaining information for consideration by the United States

 7          which may affect resolution and preparations for trial.

 8                 c)      Counsel for defendant believes that failure to grant the above-requested

 9          continuance would deny him/her the reasonable time necessary for effective preparation, taking

10          into account the exercise of due diligence.

11                 d)      The government does not object to the continuance.

12                 e)      Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested outweigh the interest of the public and the defendant in a trial within the

14          original date prescribed by the Speedy Trial Act.

15                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16          et seq., within which trial must commence, the time period of December 13, 2019 to February

17          28, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

18          Code T4] because it results from a continuance granted by the Court at defendant’s request on

19          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

20          best interest of the public and the defendant in a speedy trial.

21          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        IT IS SO STIPULATED.

 2

 3
     Dated: December 10, 2019                       MCGREGOR W. SCOTT
 4                                                  United States Attorney
 5
                                                    /s/ AMY S. HITCHCOCK
 6                                                  AMY S. HITCHCOCK
                                                    Assistant United States Attorney
 7

 8
     Dated: December 10, 2019                       /s/ JEROME PRICE
 9                                                  JEROME PRICE
10                                                  Assistant Federal Defender
                                                    Counsel for Defendant
11                                                  DEREK BLUFORD

12

13

14                                      FINDINGS AND ORDER

15        IT IS SO FOUND AND ORDERED.

16        Dated: December 11, 2019

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
